Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

           The amendment filed on 11/8/2022 has been entered.

Claim Rejection 
Claim 20 is objected to because of the following informalities:  
(1) In claim 20, line 6, “from 0.16 mm and 0.40 mm” should read --between 0.16 mm and 0.40 mm--.
(2) In claim 20, line 19, “in a range a from” should read --in a range from--.
(3) In claim 20, lines 25-26, “in a range from in a range from” should read --in a range from--. 
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(a)
1.       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

2.        Claims 17 and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
           (1) Claim 17 as amended contains new matter.  Specifically, the radius of curvature RO that is less than 0.9 mm is for the bend portion 58 shown in Fig.10 and described on page 19, lines 30-31.  There is no support from the original specification for the rounded distal end of the blade support to have a predetermined radius of curvature that is less than 0.9 mm as now claimed. 
         (2) Newly added claim 20 contains new matter.  The radius of curvature RO in a range from 0.16 mm and 0.40 mm is for the bend portion 58 shown in Fig.10 and described on page 19, line 34 to page 20, line 1.  There is no support from the original specification for the rounded distal end of the blade support to have a radius of curvature in a range from 0.16 mm and 0.40 mm. 

Claim Rejection - 35 U.S.C. 112(b)
1.       The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.       Claims 3, 12 and 16-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
(1) In claim 3, line 15, “the distal ends” lacks clear antecedent basis and should read --distal ends--.
(2) In claim 12, line 3, “a distal end” is vague and indefinite.
(3) In claim 18, lines 2 and 4, “the leading inter-blade span” and “the trailing inter-blade span” have no antecedent basis.
  
Claim Rejection - 35 U.S.C. 103
1.        The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.        Claims 1, 2, 6, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bozikis et al. (U.S. Patent Application Publication No. 2010/0175265, hereinafter “Bozikis”) in view of WO 2012/158141.
           Regarding claims 1 and 2, Bozikis discloses a razor cartridge (5) comprising:
           a housing (10) extending along a longitudinal axis (i.e. in the direction of its length), wherein the housing (10) comprises a leading longitudinal side (LS, see Fig.3 as annotated below) and a trailing longitudinal side (TS), and a cutting member mounting portion (13) provided in between the leading longitudinal side (LS) and the trailing longitudinal side (TS); and 

    PNG
    media_image1.png
    516
    808
    media_image1.png
    Greyscale

          three or more substantially parallel cutting members (24) disposed in the cutting member mounting portion (13) in a shaving direction (S, see annotated Fig.3) of the razor cartridge (5);
         wherein each of the three or more cutting members (24) comprises a blade support (34), wherein the blade support (34) comprises a blade mounting portion (39, see Fig.4), and a blade (25) attached to the blade mounting portion (39), wherein the cutting members (24) are disposed to define a plurality of inter-blade spans (SP2,SP3,SP4, see Fig.3) between cutting edges (26) of the blades (25) substantially as claimed except each of Bozikis’ blade (25) is attached to “an outer surface” rather than “an inner surface” of its respective blade mounting portion (39), wherein the inner surface of the blade mounting portion (39) faces away from a shaving plane when in use.
          WO ‘141 teaches it is desirable to attach a blade (30) to an inner surface (i.e. an underside) of a blade mounting portion (1272) of a blade support (1200), wherein a cutting edge (CE, see Fig.12 as annotated below) of the blade (30) defines a cutting edge plane (CEP), the blade support (1200) contacts the cutting edge plane (CEP) and is arranged such that, in use, a distal end (DE) of the blade support (1200) and the cutting edge (CE) simultaneously contact a shaving surface during shaving for reducing force applied by the cutting edge (CE) thus increasing shaving comfort (see page 16, lines 12-14). 

    PNG
    media_image2.png
    560
    984
    media_image2.png
    Greyscale

           In view of the teaching of WO ‘141, it would have been obvious to one skilled in the art to modify Bozikis by having each blade (25) mounted on an inner surface (i.e. an underside) of its respective blade mounting portion (39) for the advantage set forth.  
            It is noted Bozikis does mention a lubrication element (23, i.e. a skin care element) “may” be included (see paragraph [0067], lines 3-4).  One skilled in the art would have immediately envisaged the lubrication element (23) is not essential for practicing the invention, thus, to eliminate Bozikis’ lubrication element (23) and its function would have been obvious to one skilled in the art.  Moreover, it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 153 USPQ 184 (CCPA 1963).        
           Regarding claim 6, Bozikis shows a fourth substantially parallel cutting member (24) disposed in the cutting member mounting portion (13) between the leading and trailing longitudinal sides (LS,TS, see annotated Fig.3) of the razor cartridge (5) in the shaving direction (S) of the razor cartridge (5), wherein a first intermediate inter-blade span (SP3) is further defined between the leading inter-blade span (SP2) and the trailing inter-blade span (SP4).
           Regarding claim 12, Bozikis shows, for at least one of the three or more cutting members (24), the blade (25) and the blade support (34) are integrally formed (see Fig.4) to have the cutting edge (26) as a distal end, a base portion (35) extending along a base portion plane, and a curvilinear portion (i.e. shown as a bent portion of the blade support 34 in Fig.4) intermediate the cutting edge (26) and the base portion (35).  
           Regarding claim 14, Bozikis shows a shaving razor assembly (1) comprising a razor handle (2); and a razor cartridge (5) as modified in claim 1, wherein the razor cartridge (5) is releasably attached to the razor handle (2) via a pivotable connection (8, see paragraph [0054], lines 1-9).  
3.        Claims 4, 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bozikis et al. (U.S. Patent Application Publication No. 2010/0175265, hereinafter “Bozikis”) in view of WO 2012/158141 as applied to claims 1 and 6 above, and further in view of Forsdike (U.S. Patent Application Publication No. 2009/0083982).
          Regarding claim 4, Bozikis’ razor cartridge (5) as modified above shows all the claimed limitations except the leading inter-blade span (SP2) is not greater than the trailing inter-blade span (SP4).
          Forsdike shows (see Fig.3) a leading inter-blade span (S1) being greater than a trailing inter-blade span (S4) to ensure smooth discharge of shaving substances and reducing skin irritation. 
         Therefore, it would have been obvious to one of ordinary skill in the art to further modify Bozikis by having the leading inter-blade span (SP2) greater than the trailing inter-blade span (SP4) as taught by Forsdike for the advantage set forth.
          Regarding claim 5, Bozikis shows the leading inter-blade span (SP2) and the trailing inter-blade span (SP4) being around 1.48 mm (see paragraph [0096], lines 5-6), and Forsdike teaches having a leading inter-blade span (S1) greater than a trailing inter-blade span (S4) to ensure smooth discharge of shaving substances and reducing skin irritation.  Thus, it would have been obvious to one of ordinary skill in the art to further modify Bozikis by having the leading inter-blade span (SP2) greater than the trailing inter-blade span (SP4) as taught by Forsdike for the advantage set forth.  Further, to select a desirable range for Bozikis’ trailing inter-blade span (SP4), including 1.50 mm to 1.65 mm, that is greater than 1.48 mm, and a desirable range for Bozikis’ leading inter-blade span (SP2), including 1.80 mm to 2.00 mm, that is greater than the trailing inter-blade span (SP4), for the advantage of excellent rinsability and ability to clear shaving debris.       
          Regarding claims 7 and 8, Forsdike teaches increasing blade spans (S4,S3,S2,S1) from the trailing blade (28e) toward the leading blade (28a, see Fig.3 and paragraph [0017], lines 1-5) to ensure smooth discharge of shaving substances and reducing skin irritation.  In view of Forsdike’s teaching, it would have been obvious to one of ordinary skill in the art to further modify Bozikis by having the first intermediate inter-blade span (SP3) less than the leading inter-blade span (SP2), and the first intermediate inter-blade span (SP3) greater than the trailing inter-blade span (SP4) for the advantage set forth.
           Regarding claims 9 and 10, Bozikis shows all the inter-blade spans (SP2, SP3, SP4) being around 1.48 mm (see paragraph [0096], lines 5-6), and Forsdike teaches having increasing blade spans (S4,S3,S2,S1) from the trailing blade (28e) toward the leading blade (28a, see Fig.3 and paragraph [0017], lines 1-5) to ensure smooth discharge of shaving substances and reducing skin irritation.  Thus, it would have been obvious to one of ordinary skill in the art to further modify Bozikis by selecting a desirable range for Bozikis’ first intermediate inter-blade span (SP3), including from 1.60 mm to 1.80 mm or from 1.75 mm to 1.95 mm, that is greater than 1.48 mm, for the advantage of excellent rinsability and ability to clear shaving debris.       
4.        Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bozikis et al. (U.S. Patent Application Publication No. 2010/0175265, hereinafter “Bozikis”) in view of WO 2012/158141 as applied to claim 1 above, and further in view of Petricca et al. (U.S. Patent No. 6,041,926, hereinafter “Petricca”).
          Regarding claim 15, Bozikis shows a kit of parts comprising a razor handle (2) and a razor cartridge (5) as modified in claim 1 substantially as claimed but does not include a razor cartridge holder comprising a plurality of razor cartridges. 
         Petricca shows a kit of parts (see Figs.1-2) comprising a razor handle (63); and a razor cartridge holder (10) comprising a plurality of razor cartridges (12, see column 5, lines 16-17). 
          Therefore, it would have been obvious to one skilled in the art to modify Bozikis’ kit by including a razor cartridge holder for holding a plurality of razor cartridges to allow replacement of cartridges as needed as taught by Petricca. 

Indication of Allowable Subject Matter
1.       Claims 3 and 16-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and/or 35 U.S.C. 112 (b) set forth in this Office action.
2.       Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
3.       Claim 13 is allowed.
4.       Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and/or 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Prior Art Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2014/0026424 is cited to show a razor cartridge having a housing (see Fig.2), wherein a trailing longitudinal side (i.e. the cap side 42) of the housing does not comprise a lubrication strip.  Alternatively, a lubricating strip may be provided on or in place of the cap (42, see paragraph [0057]).       
 
Remarks
Applicant's arguments filed 11/8/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicants first argue, at page 14 of the amendment, because the blade (30) of Proschaska (WO 2012/158141) protrudes beyond the end of the upper blade attachment portion 1272 (see Fig.12 below), Proschaska does not disclose or suggest that “the blade support contacts the cutting edge plane and is arranged such that, in use, a distal end of the blade support and the cutting edge simultaneously contact the shaving surface” as cited in the amended claim 1.  

    PNG
    media_image3.png
    501
    933
    media_image3.png
    Greyscale

In response, applicants’ disclosed invention also shows (see Fig.10 below) the blade (33) protruding beyond the end (72) of the upper blade attachment portion (62).  

    PNG
    media_image4.png
    457
    631
    media_image4.png
    Greyscale

   Since both Proschaska and the instant application have the same “blade and attachment portion” arrangement, it is held that Proschaska meets the clamed limitation of “the blade support contacts the cutting edge plane and is arranged such that, in use, a distal end of the blade support and the cutting edge simultaneously contact the shaving surface” as set forth in the above 103 rejection.    
   Applicants further argue, at page 15 of the amendment, that removing the lubrication strip from the prior art references is an impermissible hindsight.  Examiner disagrees.  First of all, Bozikis explicitly mentions a lubrication strip may be included (see paragraph [0067], lines 3-4).  This is rather a clear suggestion to one skilled in the art that a lubrication strip can be included or not depending upon an obvious matter of preference.  Secondly, it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 153 USPQ 184 (CCPA 1963).  Further evidenced by U.S. Patent Application Publication No. 2014/0026424, a razor cartridge (see Fig.2 below) does not require a lubrication strip (note the cap 42 lacking a lubrication strip) or alternatively a lubrication strip can be provided on the cap (42, see paragraph [0057]).  Therefore, eliminating the lubrication strip of Bozikis’ modified razor cartridge depends more upon an obvious matter of choice than on any inventive concept.          

    PNG
    media_image5.png
    296
    751
    media_image5.png
    Greyscale

          

Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724